MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                          Jul 20 2015, 8:58 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jared Michel Thomas                                       Gregory F. Zoeller
      Evansville, Indiana                                       Attorney General of Indiana
                                                                Eric P. Babbs
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      William Eugene Slaton,                                    July 20, 2015

      Appellant-Defendant,                                      Court of Appeals Cause No.
                                                                82A05-1412-CR-589
              v.
                                                                Appeal from the Vanderburgh
      State of Indiana,                                         Superior Court
                                                                The Honorable Robert J. Pigman,
      Appellee-Plaintiff,                                       Judge
                                                                Case No. 82D02-1307-FB-879




      Robb, Judge.



                                Case Summary and Issues
[1]   Following a jury trial, William Slaton was convicted of attempted dealing in

      methamphetamine, a Class B felony, and possession of methamphetamine, a

      Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015        Page 1 of 9
      Class D felony, and he was found to be an habitual substance offender. He

      received an aggregate sentence of eighteen years imprisonment. Slaton appeals

      his convictions and sentence, raising two issues for our review: (1) whether

      evidence admitted at trial was obtained as a result of an illegal search of

      Slaton’s curtilage and residence, and (2) whether his sentence is inappropriate

      in light of the nature of his offenses and his character. Concluding Slaton’s

      Fourth Amendment rights were not violated and that his sentence is not

      inappropriate, we affirm.



                            Facts and Procedural History
[2]   On June 27, 2013, the Evansville Police Department received a report of

      suspected methamphetamine manufacturing at Slaton’s address. Four officers

      arrived at the address and smelled a chemical odor, which they associated with

      the manufacture of methamphetamine, coming from the house. Officers Robert

      Hahn and Nick Henderson approached the house, which was divided into two

      apartments. The officers walked up onto the porch, which allowed access to

      doors belonging to each apartment.


[3]   The officers first knocked on the door to the rear apartment, and a woman

      answered. The officers explained why they were at the house. The woman

      informed them that the odor was coming from next door and pointed them to

      the other apartment. The officers walked across the porch to the front

      apartment. The door to that apartment was boarded up, but next to the door

      was an open window. Officer Hahn looked through the window and into the

      Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015   Page 2 of 9
      apartment that belonged to Slaton. He saw Slaton inside, carrying a glass jar

      toward the kitchen sink. Officer Hahn asked Slaton to stop. Slaton made eye

      contact with Officer Hahn, but Slaton, still holding the jar, continued more

      quickly toward the sink despite the officer’s repeated requests to stop. At that

      point, Officer Henderson dove through the open window and grabbed Slaton.


[4]   The police detained Slaton and two other individuals located in the house.

      Once outside, Slaton consented to a search of the apartment. The search

      produced a number of items associated with the manufacture of

      methamphetamine, including: pseudoephedrine blister packs; lithium batteries;

      ammonium nitrate cold packs; aluminum foil; lye; acid-based drain cleaner; a

      glass jar with tubing attached to it; and several empty two-liter bottles.

      Additionally, 0.69 grams of methamphetamine was found in Slaton’s bedroom.


[5]   The State charged Slaton as follows: Count 1, dealing in methamphetamine, a

      Class B felony; Count 2, maintaining a common nuisance, a Class D felony;

      and Count 3, dealing in methamphetamine, a Class B felony. The State also

      alleged that Slaton was an habitual substance offender. Slaton filed a pre-trial

      motion to suppress, which the trial court denied. A jury trial was held in

      September 2014, and the jury found Slaton guilty of attempted dealing in

      methamphetamine, a lesser included offense of Count 1, and guilty of

      possession of methamphetamine, a lesser included offense of Count 3. 1 Slaton




      1
          Count 2 was dismissed pursuant to the State’s motion.


      Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015   Page 3 of 9
      admitted to being an habitual substance offender. The trial court sentenced

      Slaton to fifteen years on Count 1, enhanced by three years due to his habitual

      substance offender status, and one and one-half years on Count 3, to be served

      concurrently with Count 1. This appeal followed.



                                    Discussion and Decision
                                         I. Fourth Amendment
[6]   Slaton argues that the trial court improperly admitted evidence at trial that was

      obtained by an illegal search of his curtilage and residence in violation of the

      Fourth Amendment to the United States Constitution.2 The trial court’s

      decision to admit or exclude evidence is reviewed for an abuse of discretion.

      Young v. State, 980 N.E.2d 412, 417 (Ind. Ct. App. 2012). An abuse of

      discretion occurs if the decision is clearly against the logic and effect of the facts

      and circumstances or if the court has misinterpreted the law. Id. The

      constitutionality of a search is a question of law to be reviewed de novo. Kelly

      v. State, 997 N.E.2d 1045, 1050 (Ind. 2013).


[7]   The Fourth Amendment protects “[t]he right of the people to be secure in their

      persons, houses, papers, and effects, against unreasonable searches and seizures

      . . . .” A warrantless search of a person’s home or curtilage is presumptively

      unreasonable. See J.K. v. State, 8 N.E.3d 222, 229 (Ind. Ct. App. 2014). But




      2
          Slaton does not raise a separate claim under the Indiana Constitution.


      Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015   Page 4 of 9
      because the “ultimate touchstone of the Fourth Amendment is reasonableness,”

      the warrant requirement is subject to certain exceptions. Kentucky v. King, 131
S. Ct. 1849, 1856 (2011) (quotation marks omitted).


[8]   Slaton first argues that the officers’ presence on his porch and act of looking

      through his window was an impermissible search of his curtilage. There is no

      question that Slaton’s porch is curtilage protected by the Fourth Amendment.

      See Florida v. Jardines, 133 S. Ct. 1409, 1415 (2013) (“The front porch is the

      classic exemplar of an area adjacent to the home and to which the activity of

      home life extends.”) (citation and quotation marks omitted). However, “law

      enforcement officers are not strictly prohibited from entering a person’s

      curtilage” without a warrant. J.K., 8 N.E.3d at 229. “[L]aw enforcement

      officers enjoy a limited invitation to approach a home through ordinary routes

      of ingress and egress open to visitors.” Id. An officer is permitted to “approach

      the home by the front path, knock promptly, wait briefly to be received, and

      then (absent invitation to linger longer) leave.” Id. at 232 (quoting Jardines, 133
S. Ct. at 1415). A traditional “knock and talk” conducted within the parameters

      described above does not violate the Fourth Amendment. See id. at 229.


[9]   The officers’ actions in this case were within the limitations of a permissible

      knock and talk. The officers approached the house using a walkway connected

      to the street, and the porch provided access to a door belonging to each of the

      two apartments located inside the house. It seems that the officers’ path was

      through ordinary routes of ingress and egress, and that the porch is a place

      where a visitor of Slaton’s apartment could be expected to go. The officers’

      Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015   Page 5 of 9
       entry onto Slaton’s porch and approach of his door and window did not violate

       the Fourth Amendment.


[10]   Slaton also claims that Officer Hahn’s act of looking through his open window

       and into the apartment was an unconstitutional search. Slaton is mistaken.

       Officer Hahn was conducting a valid knock and talk and was able to see

       through the open window while standing on Slaton’s porch. Officer Hahn

       made his observations from a place where he was lawfully entitled to be, and

       what he observed was in “open view” from his vantage point. See Justice v.

       State, 765 N.E.2d 161, 164-65 (Ind. Ct. App. 2002) (discussing the open view

       doctrine). Therefore, an illegal search did not occur when Officer Hahn looked

       through Slaton’s window. Id.


[11]   Finally, Slaton contests the officers’ warrantless entry into his residence. The

       State asserts that the entry was justified by Officer Henderson’s belief that

       immediate entry was necessary to prevent the destruction of evidence. Indeed,

       warrantless entry into a residence is permissible when it is necessary to “prevent

       the imminent destruction of evidence.” King, 131 S. Ct. at 1856 (citation

       omitted). In this case, the officers visited Slaton’s residence due to a report of

       possible methamphetamine manufacturing. Their suspicion was corroborated

       by a chemical odor emanating from Slaton’s apartment. Officer Hahn and

       Officer Henderson looked inside and saw Slaton carrying a glass jar. When

       asked to stop, Slaton made eye contact with the officer, then moved more

       quickly toward the kitchen sink. At that point, the officers had probable cause

       to believe that Slaton was manufacturing methamphetamine and that

       Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015   Page 6 of 9
       destruction of evidence was imminent.3 Therefore, under the circumstances,

       the officers’ warrantless entry was not an unreasonable search under the Fourth

       Amendment.


                                        II. Slaton’s Sentence
[12]   Slaton requests that we reduce his eighteen year sentence. Indiana Appellate

       Rule 7(B) provides appellate courts with the authority to revise a defendant’s

       sentence if, “after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” Generally, we defer to the trial court’s sentencing

       discretion “unless overcome by compelling evidence portraying in a positive

       light the nature of the offense (such as accompanied by restraint, regard, and

       lack of brutality) and the defendant’s character (such as substantial virtuous

       traits or persistent examples of good character).” Stephenson v. State, 29 N.E.3d
111, 122 (Ind. 2015). It is the defendant’s burden to persuade the reviewing

       court that the sentence is inappropriate. Conley v. State, 972 N.E.2d 864, 876

       (Ind. 2012).


[13]   “When considering the nature of the offense, the advisory sentence is the

       starting point to determine the appropriateness of a sentence.” Holloway v. State,

       950 N.E.2d 803, 806 (Ind. Ct. App. 2011). At the time of Slaton’s offenses, a




       3
         Officer Hahn testified that liquid precursors used in the manufacture of methamphetamine could be easily
       disposed of by dumping them down the drain of a kitchen sink.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015             Page 7 of 9
       Class B felony carried an advisory sentence of ten years, with a range of six to

       twenty years. Ind. Code § 35-50-2-5(a). In addition, the habitual substance

       offender statute provided that “[t]he court shall sentence a person found to be a

       habitual substance offender to an additional fixed term of at least three (3) years

       but not more than eight (8) years imprisonment.” Ind. Code § 35-50-2-10(f)

       (2013). Thus, Slaton’s habitual substance offender enhancement required him

       to receive an additional term of at least three and as many as eight years. He

       received fifteen years for his Class B felony and an additional three years for his

       habitual offender enhancement.


[14]   Admittedly, the nature of Slaton’s offenses seem, if anything, less egregious

       than the typical case involving manufacturing or dealing in methamphetamine.

       Slaton did not have an active methamphetamine lab, and less than one gram of

       methamphetamine was found inside his apartment. That said, Slaton’s

       criminal history belies any claim that he is deserving of a reduced sentence. At

       forty-six years of age, Slaton has amassed ten prior felony convictions and

       seventeen prior misdemeanor convictions. Moreover, lesser punishments doled

       out in the past have apparently failed to deter Slaton from further criminal

       behavior, as he admitted to manufacturing methamphetamine on other

       occasions and to abusing methamphetamine on a daily basis.


[15]   Slaton asks us to consider an alleged hardship that would befall his father if he

       goes to prison, and that his crimes did not result in damage to another person or

       property. However, we are not persuaded that either circumstance, even if true,

       outweighs Slaton’s criminal history and renders his sentence inappropriate.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015   Page 8 of 9
                                               Conclusion
[16]   We conclude that the officers’ warrantless entry of Slaton’s curtilage and

       residence did not violate the Fourth Amendment. We further conclude that

       Slaton’s eighteen year sentence is not inappropriate in light of the nature of his

       offenses and his character. Accordingly, we affirm.


[17]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A05-1412-CR-589 | July 20, 2015   Page 9 of 9